[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Court finds after a hearing that the State has proved by a fair preponderance of the evidence that the Defendant is in violation of his probation for failure to comply with a sex offender treatment program set up for him by the Department of Adult Probation in the State of New York where probation supervision had been transferred to.
He violated the terms of his probation because during group therapy sessions, he persistently criticized the treatment being provided, and attempted to persuade others to adopt his negative attitude, thereby disrupting the counseling sessions, and CT Page 13568 interfering with the counselor's efforts to carry out the purposes of the program. Further, he left the program voluntarily after only two sessions, although the initial part of the program called for twelve sessions.
The case is continued to December 18, 1995 for a determination of whether the Defendant's probationary status should be revoked.
RICHARD A. WALSH